Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2021 has been entered.
 
DETAILED ACTION
 	This action is responsive to the Amendment filed with an RCE on 04/19/2021.  Claims 1, 9, 17 and 18 have been amended.  Claims 2 and 10 have been previously canceled.  Claims 1, 3, 5-9 and 11-20 are pending in the case.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not disclose the recited limitations.
Examiner respectfully disagrees.
Applicant argues that Croft does to disclose displaying a plurality of widget functions related to operations of the first widget type because Croft only disclose displaying intra-widget icons related to the widget, not the widget type.
[0051]-[0052] and Figs. 6 and 10 of Cabral, widget 1 is selected and displaying the dataset where widgets can be sorted by types of widgets to display data ([0033] of Cabral) or categories of widget [0106] of Croft, dashboard presents an app library widget 1000a of different widget types, “as well as one or more additional widgets 1000b-g in the main viewing area 402. Such additional widgets 1000b-g can include one or more of a content widget 1000b corresponding to a content web app; a user management widget 1000c corresponding to a user management web app; an activity widget 1000d corresponding to an activity/notification web app; a reports widget 1000e corresponding to a reports/reporting web app; an API widget 1000f corresponding to an API web app; and/or a check-in/tracking widget 1000g corresponding to a tracking/geolocation web app” and [[0055] of Croft, “A widget can be additionally or alternatively be defined as a program instruction set that provides at least one type of user interaction, communication, or interface tool or service, which is typically a specialized/special purpose tool or service. While in some embodiments a given widget can provide a particular type of user interaction/communication/interface tool or service independent of a web app, in general widgets can visually represent and link to, correspond to, or implement a particular type of web app function or data component. Thus, one or more widgets can be associated with a given web app. For instance, multiple widgets can be aggregated to functionally represent, provide, or define one or more portions of a given web app (e.g., an entire or complete web app). From a visual presentation, user communication/interaction, or visual/graphical user interface (e.g., GUI) perspective, each web app corresponding to or implementing a given enterprise function, activity, or task can have one to multiple/several/many visual representations or views by which the function/activity/task and/or data associated therewith can be presented/provided to users (e.g., based upon user roles and/or user preferences), where each view includes and/or is implemented by way of one or more widgets”) Hence, the plurality of widget function is associated with widget type because widget functions are selected 
Applicant further argues that Croft does not disclose the amended features. 
Croft discloses (ii) associating the first widget with a first widget function in response to a selection of the first widget function from the displayed plurality of widget functions, (as shown in Figs. 4A-4B and [0109]-[0110] of Croft, upon user selects type of widget, e.g., “users” widget 1000c, a display shows different functionality of the widget in Fig. 4B, such that users can modify the widget, import data and export data from database/records [0043] of Croft.  As another way of example of associated function with the widget, [0056] of Croft, “each widget includes, provides, or has associated therewith at least some of the following: a set of widget properties; at least one widget visual or graphical representation; a set of widget visual or graphical elements; a set of widget capabilities; a set of widget descriptors; a set of widget input event processing functions; and a set of widget output processing functions or activities… Widget market value properties can be market, transaction, cost, and/or demand based, for instance, as a function of (a) a financial or accounting value correlated with estimated or actual widget pricing or widget license fee history; and/or (b) a widget demand value correlated with widget launch/access history across or within one or more enterprises. Furthermore, a given widget's market value properties can be automatically adjusted or updated based upon market, transaction, cost, or demand conditions across one or more time periods, such as license agreement periods. Widget market value properties can enable component-based pricing for prefabricated widgets, for instance, as a replacement or augmentation for widget pricing based upon a conventional time and materials cost structure.”).  Hence, a plurality of widget function is associated with the first widget.
Last, Applicant argues Croft only disclose a widget being selected and a user management interface begin launched in response to the selection of the selected widget, so Croft does not disclose applying a selected widget function to extracted values from a plurality of records.
selected first widget function to the extracted values from the plurality of records (as shown in Figs. 4A-4B and [0109]-[0110] of Croft, upon user selects type of widget, e.g., “users” widget 1000c, a display shows different functionality of the widget in Fig. 4B, such that users can modify the widget, import data and export data from database/records [0043] of Croft.  Further, [0056] of Croft, “Widget market value properties can be market, transaction, cost, and/or demand based, for instance, as a function of (a) a financial or accounting value correlated with estimated or actual widget pricing or widget license fee history; and/or (b) a widget demand value correlated with widget launch/access history across or within one or more enterprises. Furthermore, a given widget's market value properties can be automatically adjusted or updated based upon market, transaction, cost, or demand conditions across one or more time periods, such as license agreement periods. Widget market value properties can enable component-based pricing for prefabricated widgets, for instance, as a replacement or augmentation for widget pricing based upon a conventional time and materials cost structure.”)  Hence, Croft’s given/selected widget function (market value properties) is updated based on the imported/extracted data real time.
	Therefore, the cited references disclose the recited limitations.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cabral (US 20160246490 A1) in view of Fletcher et al (US 9128995 B1) and in further view of Croft (US 20160044132 A1).
 	Referring to claims 1 and 9 and 17, Cabral discloses a computer-implemented method for generating a dashboard using a display screen of a mobile computing system, ([0023] of Cabral, computing device may be a mobile device) the method comprising: 
 	displaying a plurality dataset identifiers (Fig. 6 of Cabral, files such as file 1.html, or file 2.html and file including data for display via the widget.  [0051] of Cabral) on a display screen of a mobile computing system; ([0031] and [0051] of Cabral, selecting data from files to display in widget)
 	displaying a plurality of widgets on the display screen of the mobile computing system; (as shown in Figs. 5-7 and [0031] and [0051] of Cabral, selecting data from files to display in widget within a plurality of widgets 510.  Fig. 10 of Cabral, display the widget 1002 that contains the data selected by the user)
 	configuring a first widget to operate with a dataset associated with the selected dataset identifier in response to a selection of a first widget type from the displayed plurality of widget types by a user of the mobile computing system, ([0051]-[0052] and Figs. 6 and 10 of Cabral, widget 1 is selected and displaying the dataset where widgets can be sorted by types of widgets to display data ([0033] of Cabral) or categories of widget discloses in [0045] of Cabral) the widget types being from a widget library ([0031] and Fig. 3 of Cabral, widgets are stored in a widget store or marketplace 308, where the widget store 308 may include hardware and/or software configured to perform various functions and may include a plurality of widgets that have been previously created or generated) and 
as shown in Fig. 7-9 of Cabral, update and displayed the configured and reconfigured widget to reflect the change in the widget configuration and display the updated widget and [0034] of Cabral, widget configuration include receiving data and customize the presentation of data displayed via the widget)
enabling data in the dataset to be displayed on the display screen of the mobile computing system in response to selection of the first widget by the user from the dashboard. (as shown in Fig. 10 of Cabral, data in the dataset are being displayed in widget 1, 1002 and widget 1 1006)	Cabral does not specifically disclose displaying a plurality dataset identifiers “in response to receiving a request to generate the dashboard, each of the dataset identifiers displayed with a description of the corresponding dataset, each dataset including one or more field and a plurality of records having values for each of the one or more fields” and displaying a plurality of [widgets] “in response to a selection of a dataset identifier from the one or more displayed dataset identifiers by a user of the mobile computing system” and first widget “to operation with the dataset associated with the selected dataset identifier.”
However, Fletcher discloses displaying plurality dataset identifiers “in response to receiving a request to generate the dashboard, each of the dataset identifiers displayed with a description of the corresponding dataset, each dataset including one or more field and a plurality of records having values for each of the one or more fields because as shown in Fig. 35 of Fletcher, in response to receiving a request to generate the dashboard (step 3501), displaying dataset ID/KPI (step 3505), each dataset ID displaying with description of the dataset (step 3507 performance KPI), each dataset including one or more field and a plurality of records (Figs. 29A-29B and col. 32, lines 6-24).
Fletcher further discloses displaying a plurality of widgets in response to a selection of a dataset identifier from the one or more displayed dataset identifiers by a user of the mobile computing system, 
Cabral and Fletcher are analogous art because both references concern method of customizing and defining data dashboard with widgets.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cabral’s the dashboard of selecting the appropriate widget then dataset of Cabral with creating dashboard with data entry definition for user to select as taught by Fletcher because doing so would effectively present data to clients with appropriate priority based on the significant volumes of data and also make it easier for the user to modify and configure the dashboard with re-configurable widgets to display the data fetched.
Even though Cabral in view of Fletcher disclose of different widgets can be selected and modified for different categories of widget ([0045] of Cabral) and allow the widget to connect to fetch/use data in the widget from dataset/records (col. 7, lines 37-48 of Fletcher), but Cabral in view of Fletcher do not specifically disclose “the configuring the first widget comprising (i) displaying a plurality of widget functions related to operation of the first widget type, (ii) associating the first widget with a first widget function in response to a selection of the first widget function from the displayed plurality of widget functions, and (iii) applying the selected first widget function to the extracted values from the plurality of records.”  
However, Croft discloses the configuring the first widget comprising (i) displaying a plurality of widget functions related to operation of the first widget type, ([0106] of Croft, dashboard presents an app library widget 1000a of different widget types, “as well as one or more additional widgets 1000b-g in the main viewing area 402. Such additional widgets 1000b-g can include one or more of a content widget 1000b corresponding to a content web app; a user management widget 1000c corresponding to a user management web app; an activity widget 1000d corresponding to an activity/notification web app; a reports widget 1000e corresponding to a reports/reporting web app; an API widget 1000f corresponding to an API web app; and/or a check-in/tracking widget 1000g corresponding to a tracking/geolocation web app” and [[0055] of Croft, “A widget can be additionally or alternatively be defined as a program instruction set that provides at least one type of user interaction, communication, or interface tool or service, which is typically a specialized/special purpose tool or service. While in some embodiments a given widget can provide a particular type of user interaction/communication/interface tool or service independent of a web app, in general widgets can visually represent and link to, correspond to, or implement a particular type of web app function or data component. Thus, one or more widgets can be associated with a given web app. For instance, multiple widgets can be aggregated to functionally represent, provide, or define one or more portions of a given web app (e.g., an entire or complete web app). From a visual presentation, user communication/interaction, or visual/graphical user interface (e.g., GUI) perspective, each web app corresponding to or implementing a given enterprise function, activity, or task can have one to multiple/several/many visual representations or views by which the function/activity/task and/or data associated therewith can be presented/provided to users (e.g., based upon user roles and/or user preferences), where each view includes and/or is implemented by way of one or more widgets”) (ii) associating the first widget with a first widget function in response to a selection of the first widget function from the displayed plurality of widget functions, (as shown in Figs. 4A-4B and [0109]-[0110] of Croft, upon user selects type of widget, e.g., “users” widget 1000c, a display shows different functionality of the widget in Fig. 4B, such that users can modify the widget, import data and export data from database/records [0043] of Croft.  As another way of example of associated function with the widget, [0056] of Croft, “each widget includes, provides, or has associated therewith at least some of the following: a set of widget properties; at least one widget visual or graphical representation; a set of widget visual or graphical elements; a set of widget capabilities; a set of widget descriptors; a set of widget input event processing functions; and a set of widget output processing functions or activities… Widget market value properties can be market, transaction, cost, and/or demand based, for instance, as a function of (a) a financial or accounting value correlated with estimated or actual widget pricing or widget license fee history; and/or (b) a widget demand value correlated with widget launch/access history across or within one or more enterprises. Furthermore, a given widget's market value properties can be automatically adjusted or updated based upon market, transaction, cost, or demand conditions across one or more time periods, such as license agreement periods. Widget market value properties can enable component-based pricing for prefabricated widgets, for instance, as a replacement or augmentation for widget pricing based upon a conventional time and materials cost structure.”) and (iii) applying the selected first widget function to the extracted values from the plurality of records (as shown in Figs. 4A-4B and [0109]-[0110] of Croft, upon user selects type of widget, e.g., “users” widget 1000c, a display shows different functionality of the widget in Fig. 4B, such that users can modify the widget, import data and export data from database/records [0043] of Croft.  Further, [0056] of Croft, “Widget market value properties can be market, transaction, cost, and/or demand based, for instance, as a function of (a) a financial or accounting value correlated with estimated or actual widget pricing or widget license fee history; and/or (b) a widget demand value correlated with widget launch/access history across or within one or more enterprises. Furthermore, a given widget's market value properties can be automatically adjusted or updated based upon market, transaction, cost, or demand conditions across one or more time periods, such as license agreement periods. Widget market value properties can enable component-based pricing for prefabricated widgets, for instance, as a replacement or augmentation for widget pricing based upon a conventional time and materials cost structure.”)


	Referring to claims 3 and 11 and 18, Cabral in view of Fletcher and Croft disclose the method of claim 2, wherein configuring the first widget to operate with the first dataset comprises associating the first widget with at least one field of the dataset. ([0034] of Cabral, widget configuration include receiving data and customize the presentation of data displayed via the widget [0050] of Cabral, field 616 permits a user creating a widget to define one or more regions that may access the widget) 	Referring to claims 5 and 13 and 19, Cabral in view of Fletcher and Croft disclose the method of claim 4, wherein the result associated with the operation of the first widget is displayed within a boundary associated with the first widget. ([0063]-[0065] and Fig. 5 of Cabral, boundaries for widget 508, widget 504 and widget 506 are provided and modifiable by the user to add more widgets or move the widgets around on the display) 	Referring to claims 6 and 14, Cabral in view of Fletcher and Croft disclose the method of claim 5, further comprising enabling a selection of a second widget based on adding the first widget to the Fig. 5 of Cabral, user can select multiple widget to be displayed and as shown in Fig. 10 and [0313] of Cabral, there are two widgets display of the same data in 2 different in the dashboard, e.g., widget 1 in 1002 of pie chart display, widget 1 in 1006 of table display) 	Referring to claims 7 and 15, Cabral in view of Fletcher and Croft disclose the method of claim 6, further comprising: based on detecting the selection of the second widget, configuring the second widget to operate with the dataset associated with the selected dataset identifier; and adding the second widget to the dashboard based on completion of configuring of the second widget. ([0054]-[0055] and Fig. 7 of Cabral, the user can configure the second occurrences of the first widget in a second configuration and as shown in Fig. 10 where two different widgets are linked together to a same dataset) 	Referring to claims 8 and 16 and 20, Cabral in view of Fletcher and Croft disclose the method of claim 7, wherein operation of the second widget is dynamically linked to operation of the first widget. (Fig. 10 of Cabral, widget 1 1002 and widget 1 1006 are dynamically linked to the same dataset)

Referring to claim 12, Cabral in view of Fletcher and Croft disclose the method of claim 11, further comprising displaying a result associated with the operation of the first widget in the dashboard based on completion of configuring of the first widget. ([0047]-[0048] and Fig. 6 of Cabral, the dashboard shows the widget with data configuration according to the roles defined by the widget)

Relevant art:
	Palmer et al (US 20140282910 A1):  a system with the common model may overlay, augment, integrate, or otherwise utilize a content management interoperability services data model and may include common property definitions and a common security model.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAIMEI JIANG/
Examiner, Art Unit 2145
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145